Title: James Madison to James Maury, 6 February 1829
From: Madison, James
To: Maury, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    
                                
                                Feby, 6. 1829
                            
                        
                        
                            
                        On the rect. of your letter inclosing a letter to Mr. Walker, I put the latter into the hands of one of my
                            neighbors who married his daughter. It appears that the old Gentleman died a few days after your letter reached him; but
                            that he recollected the debt,  referred to, and expressed a confidence that he had never recd. a payment of it. His
                            long inattention to the subject, is explained by a natural easiness of temper, and for a considerable time past, by an
                            increasing inertness of thought. I understand His Executor intends to make enquiry at Fredg. for the lights attainable
                            from the Books  of Mr. Day; and to resort for payment to the House in Richmond, on having your instructions on
                            the subject: With this information you can give any further instructions deemed proper.
                        Our last winter was so mild that the Ice houses which are now universal where Ice can be had, and regarded as
                            almost necessaries of life, could not in a single instance be filled. The early part of the present left fears that the
                            case would again happen. But we have latterly had several spells of intense cold which furnished an abundance of the
                            finest Ice, of which every one has availed himself.
                        Our crops of wheat were unusually promising till within a few days of harvest, when a sudden attack of rust
                            injured them considerably. They turned out notwithstanding in this quarter the best we have had for some years: and the
                            price is also making some amends for its past lowness. Flour at Fredg. is a little less than $8. per Bbl, and in the Northern
                            Markets a little above that rate. It fluctuates as the arrivals from Europe particularly G. B. report the State of the
                            market there. The Tobacco Crop was a short one, and the proportion of good quality is understood to be remarkably small.
                        As you doubtless see eno’ of our Newspapers to learn what is passing in the political Theatre, I leave you to
                            that overflowing source of information.
                        My mother who has lately entered her 98th. year, joins Mrs. M. & myself in the offer
                            of our cordial respects & good wishes.
                        
                            
                                
                            
                        
                    